FILED
                              NOT FOR PUBLICATION                          DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                              FOR THE NINTH CIRCUIT



JESUS ARQUIMEDES REYES,                           No. 09-72021

               Petitioner,                        Agency No. A028-806-189

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Jesus Arquimedes Reyes, a native and citizen of El Salvador, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006),

and we deny the petition for review.

      Substantial evidence supports the agency’s finding that Reyes failed to

demonstrate the harm his family suffered was on account of a protected ground.

See INS v. Elias-Zacarias, 502 U.S. 478, 481-82 (1992). Accordingly, his asylum

and withholding of removal claims fail. See id. at 484.

      Substantial evidence also supports the agency’s conclusion that Reyes is not

eligible for CAT relief because he failed to show it is more likely than not he

would be tortured if removed to El Salvador. See Wakkary v. Holder, 558 F.3d
1049, 1067-68 (9th Cir. 2009).

      We decline to consider the evidence Reyes attached to his opening brief

because our review is limited to the administrative record underlying the BIA’s

decision. See Fisher v. INS, 79 F.3d 955, 963 (9th Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED.




                                          2                                   09-72021